August 2013 MSELN-46-C Registration Statement No. 333-189888 Dated August 23, 2013 Filed Pursuant to Rule 424(b)(2) STRUCTURED INVESTMENTS Opportunities in U.S. Equities $14,507,830 Contingent Income Auto-Callable Securities due August 28, 2014 With the Coupon and Payment at Maturity Subject to the Performance of the Common Stock of Facebook, Inc. Principal at Risk Securities Contingent Income Auto-Callable Securities do not guarantee the payment of interest or the repayment of principal.Instead, the securities offer the opportunity for investors to earn a contingent quarterly coupon equal to 3.2875% of the stated principal amount, but only with respect to each determination date on which the determination closing price of the underlying stock, or the final share price, as applicable, is greater than or equal to 75% of the initial share price, which we refer to as the downside threshold level.In addition, if the determination closing price of the underlying stock is greater than or equal to the redemption threshold level (which will be equal to 100% of the initial share price) on any determination date, the securities will be automatically redeemed for an amount per security equal to the stated principal amount and the contingent quarterly coupon.However, if the securities are not automatically redeemed prior to maturity, the payment at maturity due on the securities will be either (i) the stated principal amount and any contingent quarterly coupon or (ii) a number of shares of the underlying stock, or at our option, the cash value of those shares that will be worth significantly less than the principal amount of the securities if the final share price of the underlying stock is below the downside threshold level on the final determination date.Moreover, if on any determination date the determination closing price of the underlying stock, or the final share price, as applicable, is less than the downside threshold level, you will not receive any contingent quarterly coupon for that quarterly period.As a result, investors must be willing to accept the risk of not receiving any contingent quarterly coupon and also the risk of receiving shares of the underlying stock, or the cash value of those shares, that are worth significantly less than the stated principal amount of the securities and could be zero. Accordingly, investors could lose their entire initial investment in the securities.Investors will not participate in any appreciation of the underlying stock.The securities are senior unsecured obligations of Royal Bank of Canada, issued as part of Royal Bank of Canada’s Series F Senior Global Medium-Term Notes program.All payments on the securities are subject to the credit risk of Royal Bank of Canada. SUMMARY TERMS Issuer: Royal Bank of Canada Underlying stock: Common stock of Facebook, Inc. (Bloomberg symbol: “FB”) Aggregate principal amount: Stated principal amount: $10 per security Issue price: $10 per security (see “Commissions and issue price” below) Pricing date: August 23, 2013 Original issue date: August 28, 2013 (3 business days after the pricing date) Maturity date: August 28, 2014 Early redemption: If, on any of the first three determination dates, the determination closing price of the underlying stock is greater than or equal to the redemption threshold level, the securities will be automatically redeemed for an early redemption payment on the third business day following the related determination date. Redemption threshold level: 100% of the initial share price Early redemption payment: The early redemption payment will be an amount equal to (i) the stated principal amount plus (ii) the contingent quarterly coupon with respect to the related determination date. Determination closing price: The closing price of the underlying stock on any determination date other than the final determination date times the adjustment factor on that determination date Contingent quarterly coupon: · If, on any determination date, the determination closing price or the final share price, as applicable, is greater than or equal to the downside threshold level, we will pay a contingent quarterly coupon of $0.3288 (3.2875% of the stated principal amount, rounded to four decimal places) per security on the related contingent payment date. ·If, on any determination date, the determination closing price or the final share price, as applicable, is less than the downside threshold level, no contingent quarterly coupon will be made with respect to that determination date. Determination dates: November 25, 2013, February 24, 2014, May 23, 2014, and August 25, 2014, subject to postponement for non-trading days and certain market disruption events.We also refer to August 25, 2014 as the final determination date. Contingent payment dates: With respect to each determination date other than the final determination date, the third business day after the related determination date.The payment of the contingent quarterly coupon, if any, with respect to the final determination date will be made on the maturity date. Payment at maturity: · If the final share price is greater than or equal to the downside threshold level: (i) the stated principal amount plus (ii) the contingent quarterly coupon with respect to the final determination date · If the final share price is less than the downside threshold level: (i) a number of shares of the underlying stock equal to the product of the exchange ratio and the adjustment factor, each as of the final determination date, or (ii) at our option, the cash value of those shares as of the final determination date Exchange ratio: 0.2466, which is the stated principal amount divided by the initial share price, rounded to four decimal places Adjustment factor: 1.0, subject to adjustment in the event of certain corporate events affecting the underlying stock Downside threshold level: $30.41, which is equal to 75% of the initial share price, rounded to two decimal places Initial share price: $40.55, which is equal to the closing price of the underlying stock on the pricing date Final share price: The closing price of the underlying stock on the final determination date times the adjustment factor on that date CUSIP: 78009Q265 ISIN: US78009Q2654 Listing: The securities will not be listed on any securities exchange. Agent: RBC Capital Markets, LLC (“RBCCM”).See “Supplemental information regarding plan of distribution; conflicts of interest.” Commissions and issue price: Price to public Agent’s commissions(1) Proceeds to issuer Per security Total RBCCM, acting as agent for Royal Bank of Canada, will receive a fee of $0.15 per $10 stated principal amount and will pay the entire fee to Morgan Stanley Wealth Management as a fixed sales commission of $0.15 for each security they sell.See “Supplemental information regarding plan of distribution; conflicts of interest.” The securities involve risks not associated with an investment in ordinary debt securities.See “Risk Factors” beginning on page 8. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this document or the accompanying prospectus supplement and prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. You should read this document together with the related prospectus supplement and prospectus, each of which can be accessed via the hyperlinks below.Please also see “Additional Information About the Securities” at the end of this document. Prospectus Supplement dated July 23, 2013 Prospectus dated July 23, 2013 Contingent Income Auto-Callable Securities due August 28, 2014
